UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1693


NATHANIEL HAMPTON JONES,

                     Plaintiff - Appellant,

              v.

GRANTHAM & PROPERTIES,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
J. Michelle Childs, District Judge. (4:19-cv-00779-JMC)


Submitted: September 22, 2020                                Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Hampton Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Hampton Jones appeals the district court’s order accepting the

recommendation of the magistrate judge and remanding his civil action to the Florence

County Court of Common Pleas. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Jones v. Grantham &

Props., No. 4:19-cv-00779-JMC (D.S.C. June 12, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2